Paterson, J., dissenting.
I think it was the duty of the court, when the deputy sheriff testified he believed the defendant to be insane, to suspend the trial and order the question of his sanity to be submitted to a jury. The deputy testified that he was the jailer, and had observed the actions and language of the defendant during the time of his imprisonment in the county jail, and believed him to be insane. This was sufficient to create the doubt provided for by the provisions of section 1368. I do not mean to say that in every case where a witness testifies that he believes the defendant to be insane, the court must order the question of his insanity to be submitted to a jury. The defendant in nearly every case might be able to procure a witness who would testify to his insanity. Each case must depend upon its own peculiar circumstances. Here an officer of the state,— the defendant’s keeper,—without any interest whatever in the result of the prosecution, and having had opportunity for two months to converse with and observe the actions of the' defendant, testified that he believed the defendant to be insane. There was other evidence, uncontradicted, which tended to show that the defendant Was insane prior to the time of the assault, and that the act of defendant was that of a madman, without provo*304cation or motive. As was said by Judge Temple in People v. Ah Ying, 42 Cal. 21: “Common humanity requires that one should not be tried for his life while insane, and counsel for the defendant cannot waive such inquiry when the doubt exists.....It was the duty of the court, of its own motion, to suspend the trial or further proceedings in the case, at whatever state the doubt arose, until the question of sanity was determined.”